DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 104.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:
(line 9) “the casing” should be changed to “the casing string”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over De Bruijn et al. (US 2017/0002622) and further in view of Singh et al. (US 2022/0010190).
As concerns claim 1, De Bruijn shows a method of cementing a wellbore (Fig. 1) comprising: flowing a cement slurry into a casing string (102) that is disposed in the wellbore; urging the cement slurry from an end (103) of the casing string and into an annulus between the casing string and walls of the wellbore; obtaining real time downhole conditions of the cement slurry by monitoring (107, 108, 109) conditions of the cement slurry proximate the end; and adjusting a characteristic of the cement slurry based on the downhole conditions (abstract; paragraph 0016-0019).  De Bruijn discloses the claimed invention except for adjusting a characteristic of the cement slurry based on the downhole conditions by selectively introducing one or both of an additive or a cement slurry constituent to the cement slurry.  Singh teaches adjusting a characteristic of a cement slurry based on downhole conditions by selectively introducing one or both of an additive or a cement slurry constituent to the cement slurry (paragraph 0023-0025).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify De Bruijn, as taught by Singh, to selectively introduce an additive to the cement slurry for the expected benefit of controlling the characteristics of the cement slurry in real time based on the downhole conditions during the cementing operation.  Thus, one of ordinary skill in the art would have recognized that selectively introducing an additive to the cement slurry based on the downhole conditions would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 2, De Bruijn shows wherein the conditions include pressure (108) and temperature (107).
As concerns claim 5, De Bruijn shows transmitting acoustic signals uphole that have data representing the monitored conditions receiving the acoustic signal uphole, evaluating a characteristic of the acoustic signals that is selected from the group consisting of speed, attenuation, and travel time (abstract; paragraph 0016-0019; paragraph 0039).
As concerns claim 6, De Bruijn shows obtaining values of downhole conditions from the data and adjusting the values based on the characteristics of the signals analyzed (abstract; paragraph 0016-0019; paragraph 0039).
As concerns claim 7, De Bruijn shows estimating a property of the cement slurry based on a characteristic of the acoustic signal and the monitored conditions (abstract; paragraph 0016-0019; paragraph 0039).
As concerns claim 8, the combination teaches comparing the monitored conditions to expected conditions, and adjusting a design temperature of the cement slurry when the monitored conditions differ from the expected conditions by an amount that exceeds a designated amount (De Bruijn: abstract; paragraph 0016-0019), and wherein the additive adjusts the design temperature of the cement slurry (Singh: paragraph 0023-0025).
As concerns claim 9, De Bruijn shows determining that the cement slurry has cured into a set cement based on observing a change over time of characteristics of the signals analyzed (paragraph 0028).
As concerns claim 18, De Bruijn shows a method of cementing a wellbore (Fig. 1) comprising: flowing a cement slurry into a casing string (102) that is disposed in the wellbore; urging the cement slurry from an end (103) of the casing string and into an annulus between the casing string and walls of the wellbore; monitoring conditions (107, 108, 109) of the cement slurry proximate the end to obtain monitored conditions; transmitting acoustic signals from within the wellbore, the signals having data representing the monitored conditions (paragraph 0039); receiving the acoustic signals proximate an upper end of the casing string (paragraph 0039); analyzing characteristics of the acoustic signals that are selected from the group consisting of speed, attenuation, and travel time (abstract; paragraph 0016-0019; paragraph 0039); extracting values of the conditions monitored downhole from the received signals (abstract; paragraph 0016-0019; paragraph 0039); adjusting the values of the conditions monitored downhole based on the characteristics analyzed (abstract; paragraph 0016-0019; paragraph 0039); and based on the adjusted values, adjusting a characteristic of the cement slurry based on the downhole conditions (abstract; paragraph 0016-0019).  De Bruijn discloses the claimed invention except for based on the adjusted values, adjusting a composition of the cement slurry by selectively introducing one or both of an additive or a cement slurry constituent.  Singh teaches adjusting a characteristic of a cement slurry based on downhole conditions by selectively introducing one or both of an additive or a cement slurry constituent to the cement slurry (paragraph 0023-0025).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify De Bruijn, as taught by Singh, to selectively introduce an additive to the cement slurry for the expected benefit of controlling the characteristics of the cement slurry in real time based on the downhole conditions during the cementing operation.  Thus, one of ordinary skill in the art would have recognized that selectively introducing an additive to the cement slurry based on the downhole conditions would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 19, De Bruijn shows monitoring conditions downhole and determining that the cement slurry has become set cement based on a change over time of one of the characteristics analyzed (paragraph 0028).

Claims 3, 4 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over De Bruijn et al., in view of Singh et al., and further in view of Dolman et al. (US 8,172,007).
As concerns claims 3, 4, 14, 16 and 17, the combination of De Bruijn and Singh discloses the claimed invention except for wherein the conditions are monitored inside and outside of the shoe track, wherein the conditions are pressure and the method further comprising identifying a pressure differential of cement slurry flowing through the shoe track, and wherein the controller is in communication with the first and second transmitters, and based on a comparison of signals received from the first and second transmitters selectively evaluates characteristics of substances inside the casing string and in an annulus between the casing string and wellbore.  Dolman teaches wherein conditions are monitored (46) inside and outside of a shoe track (22) that is disposed on a lower end of a casing string (26), wherein the conditions are monitored inside the casing string and in an annulus between the casing string and a wellbore (col 3, In 44 - col 4, In 7).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify De Bruijn and Singh, as taught by Dolman, to include sensors inside and outside of the shoe track for the expected benefit of providing real time downhole conditions of the cement slurry inside the casing string and in an annulus between the casing string and the wellbore.  Thus, one of ordinary skill in the art would have recognized that using sensors inside and outside of the shoe track would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 10, De Bruijn shows evaluating the holdup of a column of the cement slurry by the shoe track based on an evaluation of the real time downhole conditions (abstract; paragraph 0016-0019).
As concerns claim 11, De Bruijn shows conducting a downhole intervention to repair the shoe track when no holdup of the column of the cement slurry by the shoe track is determined (abstract; paragraph 0016-0019).
As concerns claim 12, De Bruijn shows a system for cementing a wellbore (Fig. 1) comprising: a casing string (102); a shoe track (103) mounted on an end of the casing string that receives cement slurry selectively injected into the casing string; a monitoring system (107, 108, 109) that is sensitive to downhole conditions proximate the shoe track; and a means for evaluating that a variance between a downhole temperature and an expected downhole temperature exceeds a designated amount, and for identifying an operational adjustment in response to when the variance exceeds the designated amount (abstract; paragraph 0016-0019).  De Bruijn discloses the claimed invention except for adding an additive to the cement slurry to change a design temperature of the cement slurry to be at least that of the downhole temperature.  Singh teaches adjusting a characteristic of a cement slurry based on downhole conditions by selectively introducing one or both of an additive or a cement slurry constituent to the cement slurry (paragraph 0023-0025).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify De Bruijn, as taught by Singh, to selectively introduce an additive to the cement slurry for the expected benefit of controlling the characteristics of the cement slurry in real time based on the downhole conditions during the cementing operation.  Thus, one of ordinary skill in the art would have recognized that selectively introducing an additive to the cement slurry based on the downhole conditions would have provided predictable results and a reasonable expectation of success.  The combination of De Bruijn and Singh discloses the claimed invention except for wherein the monitoring system is disposed in the shoe track.  Dolman teaches wherein conditions are monitored (46) inside and outside of a shoe track (22) that is disposed on a lower end of a casing string (26), wherein the conditions are monitored inside the casing string and in an annulus between the casing string and a wellbore (col 3, In 44 - col 4, In 7).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify De Bruijn and Singh, as taught by Dolman, to include sensors inside and outside of the shoe track for the expected benefit of providing real time downhole conditions of the cement slurry inside the casing string and in an annulus between the casing string and the wellbore.  Thus, one of ordinary skill in the art would have recognized that using sensors inside and outside of the shoe track would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 13, De Bruijn shows wherein the means comprises a controller that is in communication with the monitoring system (Fig. 1; abstract; paragraph 0016-0019).
As concerns claim 15, De Bruijn shows wherein the monitoring system comprises a sensor (107, 108, 109) that senses the downhole conditions and a transmitter in communication with the sensor (paragraph 0039).
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679